Fourth Court of Appeals
                                San Antonio, Texas
                                      January 27, 2022

                                    No. 04-21-00313-CR

                                  David GREENWOOD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CRW1707142
                          Honorable Lynn Ellison, Judge Presiding


                                      ORDER

       Appellant’s brief is due on January 31, 2022. On January 26, 2022, appellant filed a
second unopposed motion for extension of time to file brief. The motion is GRANTED.
Appellant’s brief is due no later than March 2, 2022.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court